IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALBANO DASILVA,                           : No. 97 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PA. DEPARTMENT OF CORRECTIONS,            :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus” is DENIED.